— Appeal by the defendant from a judgment of the County Court, Westchester County (Mullen, J.), rendered January 25, 1982, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review *552the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Judgment affirmed.
The .45 caliber pistol the defendant is charged with possessing was abandoned by the defendant prior to his arrest. That abandonment was not caused by any illegal or coercive police conduct, but rather was an "independent act involving a calculated risk that the weapon would be retrieved” (see, People v Ford, 82 AD2d 923, 924; see also, People v Boodle, 47 NY2d 398, 404, cert denied 444 US 969). The pistol was therefore "outside the protection of the Constitution” (see, People v Howard, 50 NY2d 583, 592, cert denied 449 US 1023), and the trial court properly denied that branch of the defendant’s omnibus motion which was to suppress it. In any event, the defendant’s claim that his 4th Amendment rights were violated is not supported by the record. Lazer, J. P., Bracken, Brown and Weinstein, JJ., concur.